DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  In paragraph 0019 of the specification, the “first grid” is identified as item “24”.  
Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “a voltage supply”, “first voltage supply”, and “the voltage supply”.  What is the relationship between these different recitations of “voltage supply”.  Additionally, claim 3 recites “a variety of contaminants”.  The term “variety” in the claim is a relative term which renders the claim indefinite. The term “variety” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess (US 2007/0137479 A1).  Regarding claim 1, Hess discloses  an apparatus for enhancing filtration of airborne particles comprising: a first grid (28) for receiving the particles to be filtered, a first voltage supply (see paras. 0036-0039) connected to the first grid, the first voltage supply electrifying the grid and ionizing the particles passing therethrough to generate negatively charged particles (see para. 0036); a second grid (29) in close proximity to the first grid, a second voltage supply (see para. 0040) connected to the second grid, the second voltage supply creating a magnetic field via an alternating voltage at a set frequency, the magnetic field having a field strength that impacts the movement of the negatively charged particles (see paras. 0040-0044); whereby the magnetic field torques the negatively charged particles passing through the second grid to promote inelastic collisions and create conglomerated particles (see paras. 0040-0044, the examiner notes, as stated by the applicant, “an alternating frequency of the voltage generates a magnetic field that is determined in accordance with Faraday’s Law and Lawrences Equation F=qE+(qvxB).  This is the force promoting the eccentric path . . . of the negative particles P-.  In particular, the varying force promotes a cork screw like path . . . for the particles”); filter media (54) positioned downstream of the second grid for filtering the conglomerated particles.  Regarding claims 2-6, Hess discloses an apparatus for enhancing filtration of airborne particles comprising: a grid (28, 29) for receiving the particles to be filtered, a voltage supply connected to the grid, first voltage supply electrifying the grid and ionizing the particles passing therethrough to generate negatively charged particles, the voltage supply also creating a magnetic field via an alternating voltage at a set frequency, the magnetic field having a field strength that impacts the movement of the negatively charged particles (see paras. 0036-0044); whereby the magnetic field torques the negatively charged particles passing through the grid to promote inelastic collisions and create conglomerated particles (see paras. 0036-0044); filter media (54) positioned downstream of the grid for filtering the conglomerated particles.  The particles consist of a variety of contaminants.  The torque causes the negative particles to travel in an eccentric, corkscrew path (see paras. 0040-0044, the examiner notes, as stated by the applicant, “an alternating frequency of the voltage generates a magnetic field that is determined in accordance with Faraday’s Law and Lawrences Equation F=qE+(qvxB).  This is the force promoting the eccentric path . . . of the negative particles P-.  In particular, the varying force promotes a cork screw like path . . . for the particles”).  An additional electrical grid (30) is included for forming dipoles from the conglomerated particles.  Regarding claim 7, Hess discloses a method for enhancing filtration, the method comprising the following steps: electrifying particles to be filtered via an ionizing voltage, the ionization creating negatively charged particles (see paras. 0017 and 0039); subjecting the negatively charged particles to a magnetic field (see para. 0034), the magnetic field causing the negatively charged particles to collide and conglomerate (see para. 0033); filtering the conglomerated particles (see para. 0046).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maus et al. (US 9,010,086 B2) and Gorczycu et al. (US 6,785,114) disclose similar devices for enhancing filtration of airborne contaminants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653